MEMORANDUM **
Natividad Medina-Martinez appeals from the 70-month sentence imposed following his guilty-plea conviction for unlawful reentry by a deported alien, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Medina-Martinez contends that the district court procedurally erred at sentencing by: (1) failing to consider all of the sentencing factors under 18 U.S.C. § 3553(a), including the need to avoid unwarranted sentencing disparities; and (2) failing to adequately explain the sentence. The record reflects that the district court did not procedurally err. See United States v. Carty, 520 F.3d 984, 992-93, 995-96 (9th Cir.2008) (en banc).
As Medina-Martinez concedes, his argument that the district court violated his Fifth and Sixth Amendment rights by increasing his sentence beyond two years is foreclosed. See Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998); United States v. Beltran-Munguia, 489 F.3d 1042, 1052 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.